Citation Nr: 1218135	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for chronic upper respiratory infections (URIs).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for residuals of mononucleosis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1992 to May 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to insure a complete review of the evidence.   

Notably, in addition to the issues listed on the first page of this decision, the Veteran perfected his appeal with respect to the following claims in May 2009: (1) service connection for dysphagia; (2) service connection for hypertension; (3) service connection for migraines; (4) service connection for a right knee condition; and (5) service connection for sleep apnea with use of CPAP.  However, in April 2011 Decision Review Officer (DRO) decisions, service connection was awarded for migraine and tension-type headaches, hypertension, dysphagia with pooling of secretions, chondromalacia patella of the right knee, and sleep apnea.  Therefore, those issues were fully resolved in the Veteran's favor and are not before the Board.    


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from chronic URIs.  

2.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from GERD.

3.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from residuals of mononucleosis.

CONCLUSIONS OF LAW

1.  Chronic URIs were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  GERD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  Residuals of mononucleosis were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this case, the Veteran seeks entitlement to service connection for chronic URIs, GERD, and residuals of mononucleosis.

The Veteran's STRS show that he presented for treatment of upper respiratory problems on multiple occasions.  See, e.g., November 1995 and April 1997 treatment for sinusitis.  The Veteran was also treated for mononucleosis in December 1993.  He was further treated for acute gastroenteritis in October 1994 and March 1995.  

While there is no separation examination report apparent in the record, it is notable that the Veteran described his present health as "excellent" on the Dental Patient Medical History form completed in March 1996, approximately two months before separation from service.  The Board also observes that the Veteran was asked to draw a circle around any of the conditions listed on the form which he had in the past or had at that time.  The list included the following symptomatology: frequent chest pains, shortness of breath, asthma, hay fever, and ulcers.  However, the Veteran did not identify (i.e., circle) having any such symptomatology.  Simply stated, the Veteran at this point provides highly probative factual evidence against his own claims.       

The Board notes that the Veteran filed the current claims in 2008, nearly 12 years after separation from active service. 

Regarding claimed GERD, the Board observes that the Veteran specifically denied having any GERD or reflux when providing his medical history to a nurse at the Roseburg VAMC in December 2007, approximately two months before filing his service connection claim, providing more factual evidence against his own claim.  See December 14, 2007 VA history and physical (H & P) outpatient note.  He again denied having any GERD or heartburn in March 2011.  See March 30, 2011 VA primary care note.  

In this regard, because the Veteran was complaining of other related symptomatology such as dysphagia at those times, the Board finds it likely that he would have accurately reported his experience of such symptomatology, or lack thereof, when seeking medical treatment.  For this reason, the Board finds the statements made by the Veteran to medical providers with regard to his experience of such symptomatology to be far more credible and affords them greater probative value than his assertion that he has GERD at the time he filed the claim with VA for disability compensation benefits.  

Also, the Veteran's treatment records from December 2007 to March 2011 are completely devoid of any findings of GERD.  Indeed, after considering the Veteran's reported symptomatology, no medical provider has diagnosed the Veteran with GERD.  Instead, it appears that such symptomatology has been attributed to the diagnosis of dysphagia.  As noted above, the Veteran was awarded service connection for dysphagia with pooling of secretions in an April 2011 DRO decision. 

The Board recognizes that the Veteran, as a nurse practitioner, may have the requisite medical expertise to diagnose his claimed GERD.  However, the Board does not find the diagnosis to be credible and, thus, affords it no probative value.  The Veteran has repeatedly denied having GERD when seeking medical treatment during the time relevant to this claim/appeal.  The Board finds his statements to medical providers, considered together with the absence of any current findings of GERD by any medical provider, to be far more credible and of greater probative value than his assertion of current GERD made in connection with his claim/appeal seeking disability benefits through VA.  In effect, the fact that the Veteran is a nurse practitioner and, during treatment, has repeatedly denied having the problems cited above, problems that he is well aware of because he is a nurse practitioner and understands the importance of an accurate medical report, only provides more evidence against these claims.          

Regarding the Veteran's claimed residuals of mononucleosis and chronic upper respiratory infections, the Board notes that the Veteran underwent a VA medical examination in March 2011.  At that time, the examiner wrote that the Veteran had mononucleosis in service which spontaneously resolved and he denied any sequelae at that time.  The examiner also noted that the Veteran had several URIs in service.  At the examination, the Veteran denied having any dyspnea on exertion other than with heavy exercise or diagnosis of or treatment for asthma, and acknowledged only that he had nighttime cough related to pooling of secretions status post obstructive sleep apnea (OSA) surgery.  After considering the Veteran's reported symptomatology, examination findings, and the relevant medical history as documented in the claims folder, the examiner concluded that there were no residuals reported or noted for status post mononucleosis in the service or for multiple upper respiratory infections in the service.    

Because the March 2011 VA medical examiner based the conclusion that there was no current disability shown for claimed residuals of mononucleosis or multiple URIs in service on review of the record and examination and interview of the Veteran, the examiner's opinion is afforded great probative value.  

While the Board again recognizes that the Veteran, as a nurse practitioner, may have the requisite medical expertise to render a competent diagnosis of current residuals of mononucleosis or current residuals of multiple URIs in service, we do not afford the diagnoses any probative value.  As explained above, the Veteran denied having any residuals of in-service mononucleosis at the VA medical examination.  He also admitted having no current residuals from URIs in service.  The Board finds his statements to the VA medical examiner, considered together with the absence of any current findings of residuals of mononucleosis or residuals of URIs by any medical provider to be more credible and of greater probative value than the assertions made in connection with his claim/appeal seeking disability benefits through VA.          

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits.  Indeed, he is not shown to currently suffer from any of the claimed disorders.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claims, and service connection is not warranted for the claimed disorders.

In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

Prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in an April 2008 notice letter.  

In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, which satisfied Dingess notice requirements.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, the SOC, and the SSOC issued during the course of this appeal, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In regard to VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  Further, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the record.  There are no additional pertinent records found in the Veteran's electronic file through Virtual VA.    

Additionally, the Board notes that the Veteran was afforded with a medical examination in connection with his claimed residuals of mononucleosis and chronic URIs in March 2011.  The March 2011 VA medical examiner considered the Veteran's relevant medical history as documented in the record, to include his STRs and interviewed and examined the Veteran.  The examination report includes all relevant findings needed for a fair adjudication of the claims.  As will be explained below, the examiner concluded that the Veteran had no current residuals of mononucleosis in the service or residuals of multiple URIs in the service.  For these reasons and for reasons discussed in greater detail below, the Board finds the examination report to be adequate.    

The Board recognizes that the Veteran was not afforded a medical examination nor was medical opinion obtained in connection with his claim for GERD.  However, as explained, the Veteran has repeatedly denied having GERD when seeking medical treatment through the Roseburg VA Medical Center (VAMC) during the time relevant to this appeal, and there are no findings of GERD in the any post-service treatment records of record.  Therefore, the Board finds that neither a medical examination nor a medical opinion is needed in this particular case.

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to her appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  In view of the foregoing, the Board will proceed with appellate review.  

ORDER

Entitlement to service connection for chronic upper respiratory infections is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for residuals of mononucleosis is denied.


____________________________________________
 JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


